Exhibit 10.23

 

PROMISSORY NOTE

 



$70,000 CAD Dec 15, 2014

 

FOR VALUE RECEIVED, the undersigned, Canadian Cannabis Corp., a corporation
organized under the laws of the Province of Ontario, located at 100 Rutherford
Road South Brampton, ON, Canada (the “Maker”), promises to pay to the order of
Ben Fuschino, a Province of Ontario Resident, located at 883 Isabel ST.,
Woodstock, ON, N4S 2A7, (hereinafter referred to as “Payee”; Payee, and any
successor holder(s) hereof from time to time, being hereinafter referred to as
“Holder”), at such place as Holder may designate to Maker in writing from time
to time, the principal sum of SEVENTY THOUSAND and NO/100 CANADIAN DOLLARS (CAD
$70,000), together with interest thereon, at the rate hereinafter set forth, in
lawful money of Canada, which shall at the time of payment be legal tender in
payment of all debts and dues, public and private, such principal and interest
to be paid in the following manner, to-wit:

 

1.            Interest; Payments; Maturity. Interest shall accrue at the rate of
0 percent (0%) (the “Applicable Rate”) and shall compound annually. Interest and
principal shall be paid upon the occurrence of certain events, as follows:

 

(a)Upon sufficient capitalization of the Company.

 

This Note shall mature, if not sooner paid in full, and all principal and
accrued interest shall be due and paid in full in a balloon payment on the date
that is sixty (60) days after the date of this agreement as set forth above.

 

2.            Prepayment. This Note may be prepaid in whole or in part at any
time without penalty. Any partial prepayment shall be applied first to interest
and the remaining balance of such payment, if any, to principal.

 

3.            Usury Laws. If for any circumstances whatsoever fulfillment of any
provision of this Note at the time performance of such provision shall be due,
shall involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, so that in no event shall any
exaction be possible under this Note or under any other instrument evidencing or
securing the indebtedness evidenced hereby, that is in excess of the current
limit of such validity, but such obligation shall be fulfilled to the limit of
such validity.

 

4.            Events of Default. Each of the following shall be deemed to
constitute an “Event of Default” hereunder:

 

(a)Failure to Pay. The nonpayment when due of any interest or principal as
provided in this Note if any such nonpayment shall not be cured within ten (10)
days of the date when due;

 



 
 

 



(b)Voluntary Bankruptcy or Insolvency Proceedings. Maker shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, or voluntarily terminate
operations, (ii) make a general assignment for the benefit of any of its
creditors, (iii) be dissolved or liquidated in full or in part, (iv) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, (v) admit in writing
its inability to pay debts as the debts become due, or (vi) take any action for
the purpose of effecting any of the foregoing; or

 

(c)Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Maker of all
or a substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
the Maker or the debts thereof under any bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced and an order for relief
entered, or such case or proceeding shall not be dismissed or discharged within
20 days of commencement.

 

5.            Remedies. Upon the occurrence of an Event of Default, at the
option and upon the written declaration of the Holder (or automatically without
such declaration if an Event of Default set forth in Section 4(c) occurs), and
without demand or notice of any kind, the principal indebtedness evidenced
hereby, together with all unpaid interest accrued thereon, shall at once become
due and payable and may be collected forthwith, regardless of the stipulated
date of maturity.

 

6.            Default Interest. Interest shall accrue on the outstanding
principal balance of this Note from the date of any Event of Default hereunder
and for so long as such Event of Default continues, regardless of whether or not
there has been an acceleration of the indebtedness evidenced hereby as set forth
herein, at the rate which is the lower of the highest applicable rate permitted
by law or sixteen percent (16.0%) per annum in excess of the Applicable Rate at
the time of such Event of Default. All such interest shall be paid at the time
of and as a condition precedent to the curing of any such Event of Default
should Holder, at its sole option, allow such Event of Default to be cured. In
the event this Note, or any part thereof, is collected by or through an
attorney-at-law, Maker agrees to pay all costs of collection including
reasonable attorney's fees.

 

7.            Time is of the Essence. Time is of the essence with respect to all
of Maker’s obligations and agreements under this Note.

 

Page 2 of 4.  

 

 

8.            Delay; Waiver. Presentment for payment, demand, protest and notice
of demand, notice of dishonor and notice of nonpayment and all other notices not
expressly set forth are hereby waived by Maker. No failure to accelerate the
debt evidenced hereby by reason of default hereunder, acceptance of a past due
installment, or indulgences granted from time to time shall be construed (i) as
a novation of this Note or as a restatement of the indebtedness evidenced hereby
or as a waiver of such right of acceleration or of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note, or (ii)
to prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable law; and Maker hereby expressly waives the benefit of
any statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing. No extension of the time for the payment of this Note or any
installment due hereunder, made by agreement with any person now or hereafter
liable for the payment of this Note shall operate to release, discharge, modify,
change or affect the original liability of Maker under this Note, either in
whole or in part unless Holder agrees otherwise in writing. This Note may not be
changed orally, but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification or discharge is sought.

 

Maker hereby waives and renounces for itself, its heirs, successors and assigns,
all rights to the benefits of any statute of limitations any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, redemption,
appraisement and exemption now provided, or which may hereafter be provided, by
the Constitution and laws of the United States of America and of any state
thereof, against the enforcement and collection of the obligations evidenced by
this Note. Maker hereby transfers, conveys and assigns to Holder a sufficient
amount of such homestead or exemption as may be set apart in bankruptcy, to pay
this Note in full, with all costs of collection, and does hereby direct any
trustee in bankruptcy having possession of such homestead or exemption to
deliver to Holder a sufficient amount of property or money set apart as exempt
to pay the indebtedness evidenced hereby, or any renewal thereof, and does
hereby appoint Holder the attorney-in-fact for Maker to claim any and all
homestead exemptions allowed by Law.

 

9.            Notices. Except as otherwise specified herein, all notices and
other communications under this Note shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to (i)
Holder at the address set forth in the preamble of this Note, Attn: Joao (John)
Esteireiro, or (ii) Maker at the address set forth in the preamble of this Note,
Attn: Benjamin Ward, President & CEO, with a copy, which shall not constitute
notice, to H. Grady Thrasher IV, 5 Concourse Parkway, Suite 2600, Atlanta,
Georgia 30328. Either party may designate any other address to which notices
shall be sent by giving notice of the address to the other party in the same
manner as provided therein.

 

10.           Miscellaneous. This Note is intended as a contract under and shall
be construed and enforceable in accordance with the laws of the State of
Delaware. As used herein, the terms “Maker”, “Payee” and “Holder” shall be
deemed to include their respective heirs, successors, legal representatives and
assigns, as the case may be, whether by voluntary action of the parties or
involuntary by operation of law.

 

[Signatures on next page.]

 

Page 3 of 4.  

 

 

IN WITNESS WHEREOF, Maker has executed this Note under seal on the date first
above written.

 

MAKER:

 

Canadian Cannabis Corp.

 

By: /S/ Benjamin Ward     Benjamin Ward, President & CEO         Attest:        
  Name:           Title:    

 

 

 

Page 4 of 4.

